Citation Nr: 1720662	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right tibia.  

2.  Entitlement to a compensable rating for residuals of a stress fracture of the distal left tibia.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the right foot.  

4.  Entitlement to a disability rating in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to April 1996.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a September 2011 rating decision.  In June 2015, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In November 2016, the Court vacated the Board decision and remanded the Veteran's claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2016 decision the Court found that the Board erred in relying on a January 2014 VA examination in which the examiner did not test the range of motion of the Veteran's ankles during weight-bearing positions.

Relevant to that finding, in another recent case, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  That sentence directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.


Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to evaluate the residuals of his bilateral tibia fractures and bilateral stress fractures of the second and third metatarsals.  

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's residuals of his bilateral tibia fractures and bilateral stress fractures of the second and third metatarsals.

Range of motion for the applicable joints should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

The examiner must also discuss the functional impact of the ununited fracture between the right tibia and fibula noted in January 2014. 

The examiner should provide a complete rationale for all conclusions reached.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




